 633300 NLRB No. 69WXRK1The Respondent also filed a motion to reopen the record to submit evi-dence that on May 10, 1990, the Union withdrew a demand for arbitration re-
garding whether the Respondent failed to make the proper contributions to the
Union's pension fund as required by the parties' collective-bargaining agree-
ment. The Respondent further asserts that this matter is now the subject of
litigation instituted by the pension fund trustees. The Respondent thus con-
tends that there currently is no legitimate purpose for the Union's information
request concerning the personal service contracts of unit employees. We deny
the motion to reopen the record as it seeks to adduce evidence concerning an
alleged event that occurred after the close of the hearing. Allis-ChalmersCorp., 286 NLRB 219 fn. 1 (1987). We also find that the Respondent's newevidence, even if proven, would not alter the result. In this regard, the Union's
decision to withdraw its arbitration demand would not prevent the Union from
seeking arbitration in the future should it determine after reviewing the per-
sonal service contracts that such action is warranted. Moreover, information
relevant to a union's role as collective-bargaining representative may not be
withheld on the ground that it is relevant to pending litigation against the re-spondent. Westinghouse Electric Corp., 239 NLRB 106, 110±111 (1978), enfd.in relevant part 648 F.2d 18 (D.C. Cir. 1980).2The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings. We also find
no merit in the Respondent's allegations of bias and prejudice on the part of
the judge. Thus, we perceive no evidence that the judge prejudged the case,
made prejudicial rulings, or demonstrated a bias against the Respondent in her
analysis or discussion of the evidence. Similarly, there is no basis for finding
that bias and prejudice exist merely because the judge resolved important fac-
tual conflicts in favor of the General Counsel's witnesses. NLRB v. PittsburghSteamship Co., 337 U.S. 656, 659 (1949).1The record is corrected so that at p. 9, L. 20, the last two words read``AFTRA covered.'' On March 6, 1990, the General Counsel submitted a letter
and proposed exhibit. The submission is admitted into evidence as G.C. Exh.
8.Sagittarius Broadcasting Corp. d/b/a WXRK andAmerican Federation of Television and Radio
Artists, New York Local, AFL±CIO. Case 2±CA±23599October 31, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn May 25, 1990, Administrative Law Judge Elea-nor MacDonald issued the attached decision. The Re-
spondent filed exceptions and a supporting brief,1andthe General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions, and to adopt the judge's recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Sagittarius Broadcasting
Corp. d/b/a WXRK, New York, New York, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order.Richard L. De Steno, Esq., for the General Counsel.Richard N. Goldstein, Esq., of New York, New York, for theRespondent.DECISIONSTATEMENTOFTHE
CASEELEANORMACDONALD, Administrative Law Judge. Thiscase was tried in New York, New York, on February 8,
1990. The complaint alleges that Respondent, in violation of
Section 8(a)(1) and (5) of the Act, refused to provide the
Union with certain information. The Respondent denies the
material allegations of the complaint, and alleges that the
complaint is barred by Section 10(b) of the Act, that the mat-
ter should be deferred to arbitration, that the Union waived
its right to bring a complaint by failing to raise the issue in
negotiations and that the information sought is sensitive, con-
fidential and privileged.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Respondent in March
1990, I make the following1FINDINGSOF
FACTI. JURISDICTIONRespondent, a New York corporation with its principal of-fice in New York, New York, operates a radio broadcasting
station. Respondent admits and I find that it is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The FactsThe parties agree that the appropriate unit herein is:All staff announcer-newsmen, sports announcers, news-writer announcers, special program announcers and
free-lance announcers.The parties agree that Respondent has recognized theUnion as the exclusive collective-bargaining representative of
the employees in the appropriate unit. Since November 1981,
the Union and Respondent have been parties to a series of
collective-bargaining agreements, the most recent of which
has a term from December 7, 1988, to December 6, 1991.The current collective-bargaining agreement provides thefollowing in Section 15:AFTRA HEALTH AND RETIREMENT FUNDWXRK agrees that the provisions of Par. 87 of the``1988±1991 National Code of Fair Practice for Com- 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2It is not clear whether the Fund is called the Health and Retirement Fundor the Pension and Welfare Fund.3Stern is a radio personality.4The collective-bargaining agreement provides that Respondent may nego-tiate with individual unit members to compensate them above the scale set
forth in the union contract. The agreements which result from these individual
negotiations are known as personal service contracts.5It is not clear why WJIT was mentioned in this letter.mercial Radio Broadcasting'' shall apply to the grossearnings of all Artists which includes base salary, sev-
erance pay allowance, sick leave pay, vacation, etc.;
WXRK and AFTRA agree that all Artists (as defined
in Section 1 of this basic agreement) shall be ``eligible
employees'' within the meaning of, as that term is used
in, Section 1 Par. 87 of the ``1988±1991 National Code
of Fair Practice for Commercial Radio Broadcasting.''
Said Par. 87 of the ``1988±1991 National Code of Fair
Practice for Commercial Radio Broadcasting'' is hereby
made a part of this agreement with the same force and
effect as if set forth herein word for word, except that
all reference to the ``Code'' shall be deemed to refer
to this agreement; provided, that nothing herein shall
require WXRK to contribute to the AFTRA Health and
Retirement Fund more than nine and one-half per cent
(9 1/2%) of gross earnings from December 7, 1988
through June 12, 1989, or more than ten per cent (10%)
of gross earnings from June 12, 1989 through Decem-
ber 6, 1991, for each Artist covered by this Agreement.The Code of Fair Practice sets up a system of contribu-tions to an AFTRA Pension and Welfare Fund. The welfare
benefits provided by the Fund include payments for death,
accidental death, dismemberment, hospitalization, surgical
expense, medical expense and temporary disability.2Helayne Antler, the executive director of the Union, testi-fied that she negotiates and administers the collective-bar-
gaining agreements with various employers. In September
1988, the administrator of the AFTRA Health and Retirement
Fund consulted Antler concerning the contributions made on
behalf of an employee of Respondent named Howard Stern.3Respondent had reported to the Fund that Stern earned a
gross salary of $38,000 in 1987 and had paid contributions
to the Fund based on that figure. At the time of this discus-
sion, the minimum scale pursuant to the collective-bargaining
agreement was about $46,000 per annum; further, according
to newspaper accounts, Stern was receiving over $1 million
per year in compensation from Respondent.4On September 22, 1988, Antler wrote to Richard Gold-stein, Esq., counsel for Respondent. Antler told Goldstein
that Respondent was ``seriously'' underpaying Fund con-
tributions on behalf of Stern, and she requested a copy of the
provisions in Stern's contract that related to ``compensation''
so that the proper amounts due to the Fund could be deter-
mined. Having had no reply to her first letter, Antler wrote
again to Goldstein on October 17, 1988, informing Goldstein
that the Union has a legal right to a copy of the personal
services contract in order to ensure that the terms of the col-
lective-bargaining agreement were not being violated. Antler
also told Goldstein that she would file a charge if she did
not hear from him ``forthwith.'' On October 24, 1988, Gold-
stein replied to Antler that he was investigating the situation
and suggesting that the matter be taken up at the negotiations
for the WXRK and WJIT contracts.5The negotiations for a new contract between the Unionand Respondent took place from December 20, 1988, to Jan-
uary 1989. The matter of underreporting gross pay and the
resultant underpayment of contributions to the Fund was not
raised during these negotiations.On March 1, 1989, Antler testified, her assistant informedher that a disc jockey at WXRK had called to complain that
his statement from the Fund showed earnings that were
underreported by about $15,000; the disc jockey was con-
cerned that his pension would be less than it should be. Ant-
ler testified that a unit member's pension on retirement is
based on gross earnings reported by the employer; if an em-
ployer such as Respondent herein underreports an employ-
ee's gross earnings the result will be a lower pension. Fur-
ther, the Fund loses money that would have inured to the
benefit of all unit employees.Antler reviewed the reports made by Respondent to theFund for all of its unit employees; based on her knowledge
of the industry, she concluded that Respondent was under-
reporting the gross income of most of the unit employees.Antler thereupon called Goldstein on the telephone andtold him that she had discovered that there was a problem
with the gross income being reported by Respondent to the
Fund and that the problem was much more extensive than
that relating to Stern. Antler requested that Goldstein furnish
the Union with copies of the personal service contracts for
all unit employees of Respondent. Goldstein said he would
speak to his principals and let Antler know if he would fur-
nish the copies.Antler testified that the personal service contracts werenecessary to her so that she could determine the gross com-
pensation paid to each unit member and thus determine
whether the Fund contributions made by the Respondent
were correct for each employee.Antler telephoned Goldstein on March 23, 1989, and re-newed her request for copies of the personal service contracts
between unit members and Respondent. Goldstein replied
that he would have an answer for her soon as to whether Re-
spondent would furnish copies of the contracts. On March
31, Antler and Goldstein spoke on the telephone again. Gold-
stein suggested that Antler come to his office to discuss the
matter. A meeting between the two took place on April 17,
1989, in Goldstein's office. Antler reasserted the Union's
right to see the personal service contracts. Goldstein stated
that an issue of confidentiality was presented in that Stern
performed services in addition to those that were on the air;
Stern did some writing and directing as well. Antler replied
that she wanted to see the personal service contracts for unit
employees so that she could determine what the gross in-
come was for AFTRA-covered services and non-AFTRA
covered services. Further, Antler pointed out most of the unit
employees perform only on-the-air services. Goldstein sug-
gested that for purposes of the Fund payment, the Union
could assume that Stern's salary was $250,000. Goldstein
also stated that Stern's gross income was not $250,000 and
that it was well in excess of $1 million. When Antler again
asked to see the personal service contracts, Goldstein re-
fused. The Union has not received copies of any of the per-
sonal service contracts pursuant to its request.Shortly after this meeting between Antler and Goldstein,the Union filed the charge upon which the instant complaint 635WXRK6The Union has collective-bargaining agreements with about 30 radio sta-tions in the New York City area. Some of these are competitors of Respond-
ent.7Karmazin did not explain why Goldstein had earlier offered to calculatecontributions on the basis of $250,000.is based. The Union also filed a demand for arbitration underthe collective-bargaining agreement alleging that Respondent
``has been incorrectly paying the Health and Retirement con-
tribution on behalf of the members'' in violation of the
agreement and has been refusing to furnish the Union with
relevant information.In November or December 1989, Antler and Robert Jaffe,Esq., counsel to the AFTRA Health and Retirement Fund,
met with Goldstein again. Jaffe stated that the Union must
see the personal service contracts for the unit employees and
Goldstein again talked of a settlement whereby Respondent
would agree that Stern was earning $250,000 in AFTRA-
covered gross income. Antler informed Goldstein that if he
was unwilling to send copies of the contracts through the
mail, she would go to Goldstein's office to read the con-
tracts; in fact, Antler told Goldstein, she did not need copies
of the contracts but would be content to be permitted to read
them. Goldstein said he would talk to his principals and let
the Union know what Respondent decided. Respondent ulti-
mately decided not to provide the requested information to
the Union.Antler testified that some of the collective bargainingagreements between the Union and other employers provide
that all copies of personal service contracts must be for-
warded to the Union as soon as they are signed.6Thus, theUnion regularly receives copies of these contracts for review.
Antler stated that many of the artists whose personal con-
tracts are sent to the Union are compensated at a far higherrate than Stern.The law firm which represents the Union also representsindividual artists, some of whom are employed by various
radio stations. Some negotiators who formerly worked for the
Union are now agents for individual artists in the industry,
and these former AFTRA employees negotiate with Re-
spondent on behalf of their clients for the purpose of reach-
ing agreement on personal service contracts. Further, some
management employees of WXRK were formerly employed
at other radio stations, and current management employees of
Respondent may leave to work for its competitors. These
managers are informed concerning certain program strategies
of Respondent.Mel Karmazin is the president and chief executive officerof Infinity Broadcasting, the parent corporation of Sagittarius
Broadcasting Corp. Karmazin negotiates personal service
contracts with individual artists employed in the unit herein.
These contracts provide for both AFTRA-covered services
and other services such as personal appearances, attendance
at meetings with advertisers, and writing commercial copy.
Some of the personal service contracts provide that specific
amounts will be considered covered by the AFTRA agree-
ment for purposes of contributions to the Health and Retire-
ment Fund. In the case of Stern, about $100,000 is specified
as the basis upon which Respondent makes contributions to
the Fund, according to Karmazin.7When asked by counsel for Respondent whether Respond-ent refused to give the Union copies of the personal service
contracts for artists at WXRK, Karmazin replied that Re-spondent refused to turn over portions of the contracts thatare not relevant to a determination of contributions to the
Fund. Karmazin asserted that Respondent has offered to give
the Union information dealing with the allocation of gross in-
come reportable to the Fund. When asked by the administra-
tive law judge whether Respondent had offered the Union ac-
tual excerpts from the contracts, Karmazin only replied that
Respondent ``would be very happy to give them the sections
of the contracts that deal with the allocation for [pension and
welfare] excluding the gross wages.'' Karmazin was unable
to testify if the portions of the personal service contracts he
deemed relevant could easily be segregated from the portions
he deemed irrelevant. Later in his testimony, Karmazin
changed his offer of information to the Union and stated that
he would only be willing to provide the amount of the in-
come that was AFTRA-covered for purposes of Fund con-
tributions but not the actual portions of the contract. He reit-
erated that he was unwilling to supply information on gross
earnings.Karmazin testified that Respondent did not want to givethe Union copies of the personal service contracts for unit
employees for the following reasons: The documents are
privileged; the documents are confidential to the employer
and employee; programming strategies may be outlined in
the documents; AFTRA employees may later become agents
for artists and use the earnings information in a way to injure
Respondent. Karmazin testified that he did not want to turn
over to the Union information on the total gross income of
each artist and that he did not want the Union to be able to
figure out from looking at the contracts what the revenue of
WXRK amounted to. Karmazin stated that if the Union knew
what Stern earned, it might ask that all unit employees bepaid the same amount. If a competing station knew what
Stern earned, it might then try to lure Stern away from
WXRK.Karmazin testified that some personal service contractscontain restrictive covenants prohibiting the artist from work-
ing for a competitor within a certain period of time.B. Discussion and ConclusionsThe facts in this case are simple. The Union discoveredthat Respondent was not reporting to the Health and Retire-
ment Fund the accurate amounts of many of its employees'
gross wages and that contributions to the Fund were thus less
than they should have been under the collective-bargaining
agreement. The Union concluded that the underreporting
would lead to pensions smaller than those agreed to at the
bargaining table and that the Fund would have less money
than had been agreed to with which to operate and pay bene-
fits for death, hospitalization, medical expense, and dis-
ability. After some preliminary discussion, the Union on
March 1, 1989, demanded copies of all personal service con-
tracts for unit employees so that it could determine the em-
ployees' gross earnings and thus determine whether accurate
payments had been made to the Fund on their behalf. Re-
spondent has refused to furnish this information.Manifestly, the information relating to gross earnings isrelevant to the proper performance of the Union's duties in
enforcing the collective-bargaining agreement and in per-
forming its duties as a representative. The information goes
to the core of the employer-employee relationship. The
Union is clearly entitled to this information. W. B. Skinner, 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Inc., 283 NLRB 989, 990 (1987); Knappton Maritime Corp.,292 NLRB 236 (1988), and cases cited therein by the Board
at 238.A recent case presented the precise issue raised by Re-spondent herein. In WCCO Radio, 282 NLRB 1199 (1987),the Board affirmed the administrative law judge's finding
that an employer must give to a collective-bargaining rep-
resentative copies of unit employees' personal service con-
tracts. The decision dealt with the employer's contention that
the contracts were confidential and that their release to the
union might harm the employer. The judge, citing priorBoard and circuit court decisions, pointed out that if the em-
ployer was concerned about wage information being used by
competitors trying to lure employees away, the employer
could have negotiated restrictive covenants with its employ-
ees. Further, if an employee was engaged in negotiations
with a competitor the employee himself could reveal his
earnings. The Board's decision was affirmed. WCCO Radiov. NLRB, 844 F.2d 511 (8th Cir. 1988). The court held thatthe union's need for the information outweighed the employ-
er's concerns relating to confidentiality.Karmazin's testimony in the instant case does not requirea departure from the precedents cited above. There was no
evidence produced that suggested that the Union herein
would disclose any information to competitors of Respond-
ent. Although Karmazin stated that an attorney in the law
firm representing the Union represented an artist employed
by Respondent and also that a former employee of the Union
was now an agent representing artists, Karmazin did not say
that either of these facts had led to any improper disclosures
of information relating to Respondent's programming strate-
gies. Further, Karmazin testified that managers of Respond-
ent had left to go to work for competitors of Respondent,
surely a serious potential area for damaging leaks. All of this
testimony tends to show that the broadcasting industry is
somewhat inbred, but it does not establish that the Union
would misuse information contained in the unit employees'
personal service contracts. In fact, the lack of evidence that
actual harm has occurred despite the movement of managers
and union personnel tends to establish that Respondent's
fears are not validly based.Respondent urges that the Union herein has not made anycommitment that the requested information would be held in
a restricted and confidential manner. First, I note that Re-
spondent never made a proper offer of the information on
condition that the Union make a guarantee of confidentiality.
Second, there is no indication that the Union would dissemi-
nate the information improperly. This case is therefore unlike
E. W. Buschman Co. v. NLRB, 820 F.2d 206 (6th Cir. 1987),where the union refused the employer's request to keep in-
formation confidential during a period of financial instability
for the employer. Even more inapposite is Pony ExpressCourier Corp., 297 NLRB 171 (1989), where the Boardfound that the business agent for the union seeking to rep-
resent the employees had numerous business contacts as a
consultant to customers and competitors of the employer that
presented an actual conflict of interest. The Board found that
the business agent's consulting business presented the possi-
bility that he would subordinate the employees' interests to
his own personal financial dealings as a consultant. There is
no such showing in the instant case. Although Respondentuses the term ``conflict of interest,'' it makes no reasoned ar-gument based on record evidence to support its claim.Respondent asserts that the Union waived its right to theinformation requested because it did not raise the matter in
negotiations for a new contract. This argument is totally
without merit. Respondent's brief also argues that article XV,
paragraph 4 of the collective-bargaining agreement waives
the Union's ``right to demand overscale compensation
amounts....'' Respondent is apparently referring to article
XV of schedule I, attached to the collective-bargaining agree-
ment. Paragraph 4 provides:Nothing herein contained shall be so construed as toprevent any announcer-newsman from negotiating withWXRK for, or from obtaining from WXRK better,
terms of employment than are herein provided.It is evident that this language does not waive the right ofthe Fund to have the proper percentage of an employee's
gross earnings contributed to the Fund, and it does not waive
the right of the Union to enforce the collective-bargaining
agreement by ascertaining what the actual gross earnings
were and whether accurate reports were made to the Fund.Respondent also contends that the request for informationshould be deferred to arbitration. The rule is clear that mat-
ters arising from an employer's refusal to furnish information
necessary for a union to verify compliance with a collective-
bargaining agreement are not properly deferred to arbitration.
NLRB v. ACME Industrial Co., 385 U.S. 432 (1967);Clinchfield Coal Co., 275 NLRB 1384 (1985).Respondent urges that the complaint is barred by Section10(b) of the Act. Although the Union first requested the per-
sonal service contract for Stern in the fall of 1988, this was
not the determinative event. On March 1, 1989, the Union
received information leading it to conclude that Respondent
was probably underreporting gross earnings for many of the
unit employees. On that day, Antler made a request for the
personal service contracts for all unit employees. This was
well within a period of 6 months before the filing of the in-
stant charge on April 26, 1989.Finally, Respondent asserts that it has offered ``a reason-able accommodation to AFTRA's request by agreeing to sup-
ply those parts of the personal contracts which relate to com-
pensation for AFTRA-covered services.'' This assertion is
contrary to the evidence. The testimony shows that Respond-
ent has never made such an offer. Goldstein never offered
to show Antler any portion of the personal service contracts.
Karmazin testified in an inconsistent manner, stating both
that he would give the Union portions of the contracts and
then stating that he would not. Further, section 15 of the col-
lective-bargaining agreement, quoted above at page 2 of this
decision, clearly bases contributions to the Fund on a per-
centage of ``gross earnings.'' Karmazin was adamant that he
would not turn over any information relating to gross earn-
ings. While Respondent may have an an argument that some
earnings are not AFTRA-covered and therefore are properly
excludable pursuant to the terms of the personal service con-
tracts, it must nevertheless supply all relevant information to
the Union. Respondent may not reserve to itself a unilateral
determination of proper amounts allocable to gross earnings
as that term is defined in the collective-bargaining agree- 637WXRK8The danger in permitting Respondent unilaterally to decide what amountof gross earnings to report to the Fund is illustrated by the fact that Goldstein
told Antler that Respondent was willing to agree to a figure of $250,000 for
Stern while Karmazin testified that Respondent contributed to the Fund based
on an amount of $100,000 and the records of the Fund itself show contribu-
tions made on gross earnings of $38,000.9This case is unlike Detroit Edison Co. v. NLRB, 440 U.S. 301 (1979),where there was no dispute as to the need for confidentiality of the material
sought by the Union and where the employer had presented a detailed sugges-
tion for a remedy which protected the materials from unauthorized release
while permitting the Union to analyze them.10If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.11If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''ment.8If Respondent and the Union disagree about theamount of gross earnings or the amount due to the Fund,
they can then resort to arbitration.I note that there is no showing on the record that the per-sonal service contracts lend themselves to being redacted in
such a way as to give the Union all the information about
gross earnings while omitting information about program-
ming strategies or the like. The burden was on Respondent
to seek such a remedy in this proceeding and to prove that
it was feasible and just. Since Respondent has presented no
evidence to support such a remedy, I shall recommend that
Respondent be ordered to turn over to the Union copies of
all the personal service contracts for all unit employees.9CONCLUSIONSOF
LAW1. The following employees of Respondent constitute aunit appropriate for the purposes of collective bargaining
within the meaning of Section 9 (b) of the Act:All staff announcer-newsmen, sports announcers, news-writer announcers, special program announcers and
free-lance announcers.2. At all times material herein, the Union has been the ex-clusive representative of all employees within the appropriate
unit described above for purposes of collective bargaining
within the meaning of Section 9(a) of the Act.3. By refusing to provide the personal service contracts forunit employees to the Union on and after March 1, 1989, the
Respondent has engaged in unfair labor practices affecting
commerce within the meaning of Section 8(a)(5) and (1) and
Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act. This affirmative action will
include the furnishing of the personal service contracts on re-
quest and the posting of the usual notice.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, Sagittarius Broadcasting Corp. d/b/aWXRK, New York, New York, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from(a) Refusing to bargain collectively with American Federa-tion of Television and Radio Artists, New York Local, AFL±
CIO by refusing to furnish it with the personal service con-
tracts of unit employees in the appropriate unit found above.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain collectively with the Union by fur-nishing to it the personal service contracts of unit employees.(b) Post at its facility in New York, New York, copies ofthe attached notice marked ``Appendix.''11Copies of the no-tice, on forms provided by the Regional Director for Region
2, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain collectively with AmericanFederation of Television and Radio Artists, New York Local,
AFL±CIO, by refusing to furnish the Union with the personal
service contracts of unit employees. The appropriate unit is:All staff announcer-newsmen, sports announcers, news-writer announcers, special program announcers and
free-lance announcers.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
on request furnish the Union with the informa-tion it requested.SAGITTARIUSBROADCASTINGCORP. D/B/AWXRK